
Exhibit 10.1

 
FOURTH AMENDMENT
 
TO
 
LOAN AND SECURITY AGREEMENT
 
This Fourth Amendment to Loan and Security Agreement is entered into as of June
19, 2015 (the “Amendment”), by and between Avidbank Corporate Finance, a
division of Avidbank (“Bank”), Auxilio, Inc., a Nevada corporation (“Auxilio”)
and Auxilio Solutions, Inc., a California corporation (“Auxilio
Solutions”).  Each of Auxilio and Auxilio Solutions are referred to herein as a
“Borrower”, and collectively, as the “Borrowers”.
 
RECITALS
 
Borrowers and Bank are parties to that certain Loan and Security Agreement dated
as of April 19, 2012 and as amended from time to time, including pursuant to
that certain First Amendment to Loan and Security Agreement dated as of April
26, 2013, that certain Second Amendment to Loan and Security Agreement dated as
of April 25, 2014 and that certain Third Amendment to Loan and Security
Agreement dated as of April 24, 2015 (collectively, the “Agreement”).  The
parties desire to amend the Agreement in accordance with the terms of this
Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.           The following definitions in Section 1.1 of the Agreement are
amended and restated in their entirety to read as follows:
 
“Credit Extension” means each Advance, Term Loan Advance, or any other extension
of credit by Bank for the benefit of Borrowers hereunder.
 
“Revolving Maturity Date” means the second anniversary of the Fourth Amendment
Date.
 
2.           The following definitions are hereby added to Section 1.1 of the
Agreement:
 
“Fourth Amendment Date” means June 19, 2015.
 
“Term Loan Advance” means each cash advance made under Section 2.1(b).
 
“Term Loan Facility” means the facility under which Borrowers may request Term
Loan Advances, as specified in Section 2.1(b) hereof.
 
“Term Loan Maturity Date” means the earlier of (i) the fourth anniversary of the
date such Term Loan Advance is made to Borrowers, or (ii) the fifth anniversary
of the Fourth Amendment Date.
 
3.           The following is added as a new Section 2.1(b) to the Agreement
following the end of Section 2.1:
 
(b)           Term Loan Advances.
 
(i)           Subject to and upon the terms and conditions of this Agreement,
Borrowers may request Term Loan Advances in the aggregate principal amount of
Four Million Dollars ($4,000,000).  The initial Term Loan Advance in the amount
of Two Million Dollars ($2,000,000) shall be made to Borrowers on or around the
Fourth Amendment Date.  A second Term Loan Advance in the amount of Two Million
Dollars ($2,000,000) may be requested by Borrowers at any time prior to the
first anniversary of the Fourth Amendment Date. Term Loan Advances shall be used
for the financing of Borrowers’ acquisition(s) of targeted prospects as approved
by Bank.
 

 
 

--------------------------------------------------------------------------------

 

(ii)           Interest shall accrue from the date of each Term Loan Advance at
the rate specified in Section 2.3, and shall be payable monthly on the tenth day
of each month so long as any Term Loan Advances are outstanding.  Term Loan
Advances shall be payable in forty eight (48) equal monthly installments of
principal, plus all accrued interest, beginning on the tenth day of the first
month following the date each Term Loan Advance is made to Borrowers, and
continuing on the same day of each month thereafter through the applicable Term
Loan Maturity Date, at which time all amounts owing under this Section 2.1(b)
with respect to such Term Loan Advance shall be immediately due and
payable.  Term Loan Advances, once repaid, may not be reborrowed.
 
(iii)           Borrowers shall have the option to prepay any or all of the Term
Loan Advances made by Bank under this Agreement, provided that Borrowers provide
written notice to Bank of its election to prepay such portion or all of the Term
Loan Advance(s) at least ten (10) days prior to such prepayment, and pays, on
the date of such prepayment, (1) the outstanding principal amount of such
portion or all of the Term Loan Advance(s) being repaid, plus (2) all accrued
interest thereon, plus (3) all other sums, if any, that shall have become due
and payable under the Loan Documents and relate to such Term Loan Advance, plus
(4) the Prepayment Fee set forth in Section 2.5(a)(iii).
 
(iv)           When Borrowers desire to obtain a Term Loan Advance, Borrowers
shall notify Bank (which notice shall be irrevocable) by electronic mail or
facsimile transmission to be received no later than 3:00 p.m. Pacific time five
(5) Business Days before the day on which the Term Loan Advance is requested to
be made, and Borrowers shall provide to Bank such information as Bank may
request with respect to the acquisition being financed by such Term Loan
Advance.  Such notice shall be substantially in the form of Exhibit B-1 and
signed by a Responsible Officer or its designee.
 
4.           Section 2.3(a) is amended and restated in its entirety to read as
follows:
 
 (a)           Interest Rates.
 
(i)   Except as set forth in Section 2.3(b), the Advances shall bear interest,
on the outstanding Daily Balance thereof, at a rate equal to three quarters of
one percent (0.75%) above the Prime Rate.
 
(ii)  Except as set forth in Section 2.3(b), the Term Loan Advances shall bear
interest, on the outstanding Daily Balance thereof, at a rate equal to one and
one quarter percent (1.25%) above the Prime Rate.
 
5.           The following is added to the end of Section 2.3(c).
 
The minimum interest payable with respect to the Revolving Facility in any
calendar quarter shall be $5,000; provided however that the foregoing shall not
apply for as long as any Term Loan Advance is outstanding.
 
6.            Section 2.5(a) is amended and restated in its entirety to read as
follows:
 
(a)           Facility Fees.
 
(i)  Borrowers shall pay to Bank, (A) on the Fourth Amendment Date, a facility
fee equal to $10,000 with respect to the Revolving Facility and a fee equal to
$10,000 with respect to the Term Loan Facility, and (B) on the date the second
Term Loan Advance is made to Borrowers, a nonrefundable fee equal to $10,000;
each of which are fully earned and nonrefundable.
 

 
 

--------------------------------------------------------------------------------

 

(ii)  In the event that the Revolving Facility is terminated prior to the first
anniversary of the Fourth Amendment Date, Borrowers shall pay to Bank a non-
refundable termination fee in an amount equal to one percent of the Revolving
Line (the “Early Termination Fee”).  The Early Termination Fee shall be due and
payable on the effective date of such termination.
 
(iii)  On the date of any prepayment of a Term Loan Advance, Borrowers shall pay
a fee equal to (A) 2% of the principal amount of such Term Loan Advance if such
prepayment occurs on or prior to the first anniversary of the Fourth Amendment
Date or (B) a fee equal to 1% of the principal amount of such Term Loan Advance
if prepayment occurs after the first anniversary of the Fourth Amendment Date
but on or prior to the second anniversary of the Fourth Amendment Date.
 
7.           Section 6.9 is amended and restated in its entirety to read as
follows:
 
6.9           Minimum Liquidity.  Borrowers shall maintain at all times a ratio
of (i) unrestricted cash and cash equivalents (not including any cash held in
the Bancontrol Account) plus all accounts receivable (net of Accrued Client
Lease Payables and any unbilled receivables) to (ii) all Obligations owning to
Bank, of at least 1.75 to 1.00, measured on a monthly basis.
 
8.           Section 6.10 is amended and restated in its entirety to read as
follows:
 
6.10           Debt Service Coverage Ratio. Beginning with the fiscal quarter
ending June 30, 2015 and continuing for each quarter thereafter, the ratio of
(i) Borrowers’ Adjusted EBITDA for the twelve month period ending on such
quarter (the “Measurement Date”) to (ii) the sum of the aggregate annual
principal payments to come due in respect of the Term Loan Advances for the
twelve-month period commencing on the Measurement Date, plus the annualized
interest expense of the quarter ending on the Measurement Date,  shall not be
less than 1.50 to 1.00.
 
9.           The Exhibit B-1 attached hereto is added to the Agreement as
Exhibit B-1 thereto.
 
10.           Exhibit D to the Agreement is replaced in its entirety to the
Exhibit D attached hereto.
 
11.           Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.  Each Borrower ratifies and reaffirms the continuing effectiveness of
all agreements entered into in connection with the Agreement.
 
12.           Each Borrower represents and warrants that the representations and
warranties contained in the Agreement are true and correct as of the date of
this Amendment, and that no Event of Default has occurred and is continuing.
 
13.           This Amendment may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one instrument. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original hereof.  Notwithstanding the
foregoing, Borrowers shall deliver all original signed documents no later than
ten (10) Business Days following the date of execution.
 

 
 

--------------------------------------------------------------------------------

 

14.           As a condition to the effectiveness of this Amendment, Bank shall
have received, in form and substance satisfactory to Bank, the following:
 
(a)           this Amendment, duly executed by Borrowers;
 
(b)           corporate resolutions and incumbency certificates;
 
(c)           the fees owing under Section 2.5 of the Agreement as amended
hereby, plus an amount equal to all Bank Expenses incurred through the date of
this Amendment; and
 
(d)           such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.
 

 
AUXILIO, INC.
 
By: ______________________________________
 
Title: _____________________________________
 
                                                             
AUXILIO SOLUTIONS, INC.
 
By: ______________________________________
 
Title: _____________________________________      
                                                        
 
AVIDBANK CORPORATE FINANCE,
A DIVISION OF AVIDBANK
 
By: ______________________________________    
                                                          
Title: _____________________________________      


 
 

--------------------------------------------------------------------------------

 

Exhibit B-1
 
TERM LOAN ADVANCE REQUEST FORM
 


Date: _____________


Client:
Auxilio, Inc., and Auxilio Solutions, Inc.
Client ID:
___________________


 
1.  Term Loan Facility Limit:
$4,000,000
   
2.  Term Loan Advance Request Amount
$2,000,000

 
The undersigned hereby requests funding of a Term Loan Advance in the amount of
$2,000,000 in accordance with the Term Loan Facility as defined in the Loan and
Security Agreement dated April 19, 2012 and as amended from time to time.


The undersigned represents and warrants that the foregoing is true, complete and
correct in all material respects, and that the information reflected in this
certificate complies with the representations and warranties set forth in the
Loan and Security Agreement between the undersigned and Bank.


On behalf of all Borrowers:


Authorized Signor: _______________________________


Print Name/Title: 
                                                                                               

Bank Use Only
   
Received by:
 
  Date:
   
AUTHORIZED SIGNER
           
Approved by:
 
  Date:
   
AUTHORIZED SIGNER
   


 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
COMPLIANCE CERTIFICATE
 
TO:
AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK

FROM:
AUXILIO, INC. and AUXILIO SOLUTIONS, INC.

 
The undersigned authorized officer of AUXILIO, INC. and AUXILIO SOLUTIONS, INC.
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrowers and Bank (the “Agreement”), (i) each
Borrower is in complete compliance for the period ending _______________ with
all required covenants except as noted below and (ii) all representations and
warranties of Borrowers stated in the Agreement are true and correct as of the
date hereof.  Attached herewith are the required documents supporting the above
certification.  The Officer further certifies that these are prepared in
accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under “Complies” column.
 

 
Reporting Covenant
Required
Complies
           
Monthly Cash Position
Monthly within 25 days
Yes
No
 
A/R & A/P Agings + Compliance Cert
Monthly within 25 days
Yes
No
 
Quarterly financial statements
Quarterly within 45 days
Yes
No
 
Annual (CPA Audited)
FYE within 120 days
Yes
No
 
10K and 10Q
(as applicable)
Yes
No
 
A/R Audit
Semi-Annual
Yes
No
 
IP Notices
As required under Section 6.10
Yes
No
                     
Financial Covenant
Required
Actual
Complies
             
Minimum Liquidity Ratio (monthly)
1.75 : 1.00
_____: 1.00
Yes
No
             
Quarterly Debt Service Coverage Ratio
1.50 : 1.00
_____: 1.00
Yes
No
 

 
 
Comments Regarding Exceptions:  See Attached.
BANK USE ONLY
     
Received
by: ___________________________________                                                                
Sincerely,
                                    AUTHORIZED SIGNER
     
Date:                                                                                 
    ___________________________________
Verified: ___________________________________                                                                                
SIGNATURE
                                    AUTHORIZED SIGNER
        ___________________________________
Date:___________________________________
TITLE
   
Compliance Status
Yes
No
___________________________________  
DATE
 

=
 

 
 

--------------------------------------------------------------------------------

 
